                                             ORIGINAL
     SHAWN N. ANDERSON
     United States Attorney
     APRIL R. OWEN
     Assistant U.S. Attorney
     Sirena Plaza, Suite 500                                            D'iSTSiCT COURT 0?61'.?S
     108 Heman Cortez Avenue
     Hagatna, Guam 96910
     PHONE: (671)472-7332
                                                                             DEC-22020^
     FAX: (671)472-7215
                                                                         .EAMNE fi.QU0t«A
     Attorneys for the United States of America                                        court

                               IN THE UNITED STATES DISTRICT COURT


                                     FOR THE TERRITORY OF GUAM


9
      UNITED STATES OF AMERICA,                        CRIMINAL CASE NO.20-00028
10
                              Plaintiff,                           INDICTMENT
11
                                                       ATTEMPTED ENTICEMENT OF A
12                                                     MINOR
                              vs.                      [18 U.S.C.§§ 2422(b) and 2]
13                                                     (Count 1)

14                                                     ATTEMPTED TRANSFER OF OBSCENE
      JASON SOLATARIO BROWN,                           MATERIAL TO A MINOR
15                                                     [18U.S.C. §§ 1470 and 2]
                              Defendant.               (Count 2)
16
                                                       NOTICE OF FORFEITURE
17                                                     [18U.S.C. §§ 1467 and 2428]

18
     THE GRAND JURY CHARGES:
19
                      COUNT 1 - ATTEMPTED ENTICEMENT OF A MINOR
20
            Between on or about November 17, 2020, and on or about November 20, 2020, in the
21
     District of Guam, the defendant JASON SOLATARIO BROWN,used a facility and means of
22
     interstate and foreign commerce, that is, a cellphone and the Internet, to knowingly attempt to
23
     persuade, induce, and entice, a person who the defendant believed to be under eighteen years of
24



     INDICTMENT - 1
 1   age, to engage in sexual activity for which a person can be charged with a criminal offense, to

 2   wit: First Degree Criminal Sexual Conduct,in violation of9 GCA § 25.15(a)(1), all in violation

 3   of Title 18, United States Code, Sections 2422(b) and 2.

4         COUNT 2- ATTEMPTED TRANSFER OF OBSCENE MATERIAL TO A MINOR


 5          On or about November 18, 2020, in the District of Guam,the defendant JASON

6    SOLATARJO BROWN,used a facility and means of interstate or foreign commerce, that is, a

7    cellphone and the Internet, to knowingly attempt to transfer obscene material to another

 8   individual who the defendant believed to be under the age of sixteen, that is, by sending a male

9    individual the defendant believed was thirteen years old, three images which depicted adult

10   males exposing their penises, knowing that such male individual had not attained sixteen years of

11   age, all in violation of Title 18, United States Code, Sections 1470 and 2.

12                                  NOTICE OF FORFEITURE


13                  Forfeiture Allegation No. 1 - Attempted Enticement of a Minor


14          The allegations contained in Count 1 ofthis Indictment is hereby realleged and

15   incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

16   States Code, Section 2428.

17          Pursuant to Title 18, United States Code, Section 2428, upon conviction of an offense in

18   violation of Title 18, United States Code, Section 2422, the defendant, JASON SOLATARJO

19   BROWN,shall forfeit to the United States of America any property, real or personal, that was

20   used or intended to be used to commit or to facilitate the commission of the offense and any

21   property, real or personal, constituting or derived from any proceeds obtained, directly or

22   indirectly, as a result ofthe offense. The property to be forfeited includes, but is not limited to,

23   //


24   //



     INDICTMENT - 2
 1   the following:

 2   MONEY JUDGMENT:


 3          1. A money judgment representing the amount of proceeds obtained as a result ofthe

4                offense.


5    PERSONAL PROPERTY:


6           1. Samsung Galaxy A20s Cell Phone SN: R9TN200NLRJ

7           If any of the property described above, as a result of any act or omission of the

8    Defendant:


9           a.        cannot be located upon the exercise of due diligence;

10          b.        has been transferred or sold to, or deposited with, a third party;

11          c.        has been placed beyond the jurisdiction of the court;

12          d.        has been substantially diminished in value; or

13          e.        has been commingled with other property which cannot be divided without

14          difficulty,

15   the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

16   21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

17   2461(c).

18        Forfeiture Allegation No.2- Attempted Transfer of Obscene Material to a Minor


19          The allegations contained in Count 2 ofthis Indictment is hereby realleged and

20   incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

21   States Code, Section 1467.

22          Pursuant to Title 18, United States Code, Section 1467, upon conviction of an offense in

23   violation of Title 18, United States Code, Section 1470, the defendant, JASON SOLATARIO

24   BROWN,shall forfeit to the United States of America any obscene material produced,


     INDICTMENT - 3
 1   transported, mailed, shipped, or received in violation of offense; any property, real or personal,

 2   constituting or traceable to gross profits or other proceeds obtained from offense; and any

 3   property, real or personal, used or intended to be used to commit or to promote the commission

 4   of offense. The property to be forfeited includes, but is not limited to, the following:

 5   MONEY JUDGMENT:


6           1. A money judgment representing the amount of proceeds obtained as a result ofthe

 7               offense.


 8   PERSONAL PROPERTY:


9           1. Samsung Galaxy A20s Cell Phone SN: R9TN200NLRJ

10          If any ofthe property described above, as a result of any act or omission of the

11   Defendant:


12          a.      cannot be located upon the exercise of due diligence;

13          b.      has been transferred or sold to, or deposited with, a third party;

14          c.      has been placed beyond the jurisdiction ofthe court;

15          d.      has been substantially diminished in value; or

16          e.      has been commingled with other property which cannot be divided without

17          difficulty,

18   the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

19   //


20   //

21   //


22   //


23   //


24   II


     INDICTMENT - 4
     21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

     2461(c).

             DATED this 2nd day of December,2020.

                                                        A TRUE BILL.




     SHAWN N. ANDERSON
     United States Attorney
     Districts of Guam and NMI


10


11   By:
           API    fl. OWlfeN
12         Assistant U.S. Attorney

13


14


15


16


17


18


19


20


21


22


23


24



     INDICTMENT - 5
